 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     _______________________________________
 7                                          )
     LVB-OGDEN MARKETING                    )
 8   CORPORATION,                           )
                                            )                Case No. MC19-0025RSL
 9                         Plaintiff,       )
                v.                          )
10                                          )                ORDER TO ISSUE WRIT OF
     KELLY F. BINGHAM,                      )                GARNISHMENT
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   JP MORGAN CHASE BANK, N.A.,            )
                                            )
14                         Garnishee.       )
     _______________________________________)
15
16         This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17   for property in which the defendant/judgment debtor, Kelly F. Bingham, has a substantial
18   nonexempt interest and which may be in the possession, custody, or control of the garnishee, JP
19   Morgan Chase Bank, N.A. The Court having reviewed the record in this matter, it is hereby
20   ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by plaintiff’s
21   counsel on March 6, 2019, at Dkt. # 1-2.
22
23         Dated this 8th day of March, 2019.
24
25
                                                A
                                                Robert S. Lasnik
26                                              United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
